340 S.W.3d 672 (2011)
Chambala HOLLIS, Appellant,
v.
SUPERSHUTTLE INTERNATIONAL, INC.; Division of Employment Security, Respondents.
No. WD 73031.
Missouri Court of Appeals, Western District.
May 10, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Chambala Hollis, Independence, MO, pro se.
Shelly A. Kintzel, Jefferson City and William T. Bernard, Kansas City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES M. SMART and KAREN KING MITCHELL, Judges.

ORDER
PER CURIAM.
Chambala Hollis appeals the Labor and Industrial Relations Commission's determination that he is disqualified from unemployment benefits because he voluntarily ended his employment without good cause. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission's decision.
AFFIRMED. Rule 84.16(b).